Crownhart, J.
The agreement made between the parties, as found by the court, was not an agreement to cancel a debt, but was simply part payment and extension of time for the balance, with the substitution of a negotiable promissory note in place of the judgment. Part payment of a debt and the substitution of one form of evidence thereof for another, or the canceling of one evidence of debt and the taking of a new evidence of debt and extension of time for payment, is a common, every-day commercial transaction, based on sufficient consideration.
The executive officers, of a corporation are presumed to have authority to carry on its ordinary business. In this case the corporation received the new evidence of debt and the part payment and retained the same for several years. Whether or not the officers had original authority, it is perfectly plain that their acts were ratified, and the corporation cannot now be heard to say that they did not have authority.
*637The plaintiff contends that there was no agreement as claimed by the defendant, but the finding of the court is based upon sufficient credible evidence, and for that reason it cannot be disturbed by this court.
By the Court. — The order of the circuit court is affirmed.